Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/11/2021 has been considered.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a sheet processing device comprising a controller to cause a one sheet-shaped medium to be inserted into a two-ply sheet with the two-ply sheet being stopped in a single insertion mode and cause a plurality of sheet-shaped media to be inserted into the two-ply sheet with the two-ply sheet being stopped in a multiple insertion mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Endo (US Pat. 5,894,318), Carlson et al. (US Pat. 8,059,982), disclose a sheet processing device for use in an image forming apparatus.

/HOANG X NGO/Primary Examiner, Art Unit 2852